Name: 87/439/ECSC: Commission Decision of 29 July 1987 derogating from High Authority recommendation No 1-64 on tariff protection in order to enable the generalized tariff preferences to be applied to certain iron and steel products originating in the developing countries (130th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  tariff policy;  iron, steel and other metal industries
 Date Published: 1987-08-21

 Avis juridique important|31987D043987/439/ECSC: Commission Decision of 29 July 1987 derogating from High Authority recommendation No 1-64 on tariff protection in order to enable the generalized tariff preferences to be applied to certain iron and steel products originating in the developing countries (130th derogation) Official Journal L 238 , 21/08/1987 P. 0038 - 0038*****COMMISSION DECISION of 29 July 1987 derogating from High Authority recommendation No 1-64 on tariff protection in order to enable the generalized tariff preferences to be applied to certain iron and steel products originating in the developing countries (130th derogation) (87/439/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to High Authority recommendation No 1-64 of 15 January 1964 to the Governments of the Member States concerning the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by recommendation 81/772/ECSC (2), and in particular Article 3 thereof, Whereas, for a number of years, the Governments of the Member States of the European Coal and Steel Community meeting within the Council have granted non-member countries covered by the generalized preferences scheme tariff advantages in respect of imports into the Community of certain ECSC iron and steel products in the form of total tariff suspensions without quantitative limits for certain types of product or total tariff suspensions within the limits of quotas either fixed or to be calculated for other types of product; Whereas the Commission is involved in the negotiation of such concessions and in the decisions of the representatives of the Governments implementing them; whereas the decisions in question are taken with the Commission's full agreement; Whereas such concessions are covered by Article 3 of High Authority recommendation No 1-64, under which the Commission, after consulting the Member States, can for reasons of commercial policy derogate from the tariff obligations laid down by the recommendation; Whereas the most recent decision of the Member States establishing tariff concessions was adopted, with the Commission's agreement, on 16 December 1986 (3) and meets the requirements laid down in Article 3 of the recommendation for the granting of a derogation; that as a consequence it is appropriate to grant the derogation for the concessions in question; Whereas the Member States have been consulted on the draft of this Decision, HAS ADOPTED THIS DECISION: Article 1 The Member States are hereby authorized to derogate from obligations arising under Article 1 of High Authority recommendation No 1-64 to the extent necessary to apply, on imports from non-member countries of iron and steel products covered by the ECSC Treaty, the duty suspensions resulting from the Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community of 16 December 1986. Article 2 This Decision is applicable with effect from 1 January 1987. It shall remain in force until 31 December 1987. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 July 1987. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No 8, 22. 1. 1964, p. 99/64. (2) OJ No L 285, 7. 10. 1981, p. 33. (3) OJ No L 373, 31. 12. 1986, p. 162.